                 IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
SOPHIA BALOW, AVA
BOUTROUS, JULIA COFFMAN, CIVIL ACTION NO.
KYLIE GOIT, EMMA INCH,
SHERIDAN PHALEN,
MADELINE REILLY, OLIVIA
STARZOMSKI, SARAH
ZOFCHAK, TAYLOR ARNOLD,
and ELISE TURKE, Individually        DECLARATION OF ATTORNEY JILL
and on behalf of all those similarly          ZWAGERMAN
situated,
     Plaintiffs,
v.

MICHIGAN STATE
UNIVERSITY, MICHIGAN
STATE UNIVERSITY BOARD OF
TRUSTEES, SAMUEL L.
STANLEY JR. and BILL
BEEKMAN,

     Defendants.


                   DECLARATION OF JILL M. ZWAGERMAN

           I, Jill M. Zwagerman, declare as follows:

      1.       I am above the age of eighteen years and understand the obligations of

an oath.

      2.       I am counsel to the Plaintiffs in this matter.

      3.       On November 16, 2020, I sent to Samuel Stanley, President of Michigan

State University and Brian Quinn, Vice President for Legal Affairs and General




                                            1
                                                                      Ex. 16, Pg. 1
Counsel, via regular mail and email, a letter explaining that the University’s

announced elimination of its women's swimming and diving team would violate Title

IX. I requested that they not eliminate the women’s swimming and diving program,

and I asked to have a meaningful discussion about it. The letter requested a response

by December 4, 2020.

      4.    On December 4, 2020, Attorney Quinn responded that it does not

intend to revisit its decision to discontinue the swimming and diving program.

      5.    On December 30, 2020, I again wrote to Mr. Quinn. In this letter, I

requested documents and brought to their attention the University of Iowa case,

where a Federal District Court Judge for the Southern District of Iowa granted a

preliminary injunction prohibiting the University of Iowa from cutting its

swimming and diving program. I asked Mr. Quinn to let us know if this opinion

changed their mind and whether we could discuss reinstating the women’s

swimming and diving team.

      6.    On December 30, 2020, Mr. Quinn responded via email stating he

was forwarding the documents request to FOIA, but was silent and has remained

silent on reinstating women’s swimming and diving.

      7.    Hearing nothing, I have taken Mr. Quinn at his word that MSU is not

reversing course and will not voluntarily reinstate women’s swimming and diving.




                                         2
                                                                    Ex. 16, Pg. 2
      8.     I have e-mailed to Attorney Quinn copies of the Complaint, Motion for

Preliminary Injunction, Memorandum of Law, Proposed Preliminary Injunction,

Declarations, and supporting documentation on January 15, 2021, prior to filing them

with the Court.

I declare under penalty of perjury that the foregoing is true and correct.

               Dated: January 15, 2021




                                                  Jill M. Zwagerman,

                                                  Attorney




                                           3
                                                                       Ex. 16, Pg. 3
